IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-93,642-02


                    EX PARTE RUSSEL BRADLEY TURNER, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. A-15-1010-SB-W-1 IN THE 51st DISTRICT COURT
                           FROM TOM GREEN COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. Applicant’s memorandum of law seems

to be missing. Applicant states that he filed a 42 page memorandum of law that is not included in

the record sent to this Court. The trial court indicates that it also did not receive that memorandum
                                                                                                      2

of law before it signed its findings of fact.

        The district clerk shall either forward to this Court the memorandum of law, or certify in

writing that it is not part of the record. The district clerk shall comply with this order within thirty

days from the date of this order.



Filed: May 17, 2022
Do not publish